Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 11, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157382(19)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  RAYMOND R. SMITH,                                                                                  Elizabeth T. Clement,
          Plaintiff-Appellant,                                                                                        Justices
  and
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Intervening Plaintiff,
                                                                    SC: 157382
  v                                                                 COA: 339705
                                                                    MCAC: 14-000003
  CHRYSLER GROUP, LLC,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before May 23, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 11, 2018
                                                                               Clerk